Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugishita et al. (US. Pub. No. 2015/0363670 A1; hereinafter “Sugishita”) in view of Teichman et al. (US. Pub. No. 2018/0246964 A1; hereinafter “Teichman”).

Regarding claim 1, Sugishita teaches a surveillance system (see Sugishita, fig. 1), comprising:
at least one image or video capture device (see Sugishita, fig. 1, camera 11-14); and
a controller (see Sugishita, fig. 3, control 207; fig. 12, parameter manager 140; fig. 17, control 210) configured to:
determine a change in environment for the at least one image or video capture device from a first environment to a second environment different from the first environment (see Sugishita, fig. 14, S01, para. [0167]);
transmit first image or video data to a server (see Sugishita, fig. 2, camera 111 to server 121, 122), the first image or video data received from the at least one image or video capture device at the second environment (see Sugishita, fig. 16, S20, para. [0177]; fig. 6, para. [0125]);
receive, from the server, a preconfigured neural network or weights for a neural network responsive to the change in the environment (see Sugishita, fig. 18, S35, para. [0188], set new recognition detector parameter);
receive second image or video data from the at least one image or video capture device at the changed environment (see Sugishita, fig. 18, S36, [0192], fig. 3, imaging 201, detector 203); and
perform an inference operation on the second image or video data by processing the second image or video data using the weights or the preconfigured neural network received from the server (see Sugishita, fig. 14, S06, para. [0170]).
Sugishita is silent to teaching that wherein the first and second environments are the first and second locations.
 In the same field of endeavor, Teichman teaches a system wherein changing environment is changing location, wherein the first and second environments are the first and second locations (see Teichman, para. [0088], change camera location). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sugishita with the teaching of Teichman in order to allow users of the monitoring system to input commands and request efficiently and improve the monitoring system (see Teichman, para. [0002-3]). 

Regarding claim 2, the combination of Sugishita and Teichman teaches the surveillance system of Claim 1, wherein in response to determining the change in location, the controller is further configured to determine to transmit the first image or video data to the server (see Sugishita, fig. 18, S31, S34, additional learning in response to changed environment, fig. 16, S20).

Regarding claim 3, the combination of Sugishita and Teichman teaches the surveillance system of Claim 1, wherein the controller is further configured to determine the change in the location based on at least one of user input, data received from a Global Positioning System (GPS) device, and a change in background of the first image or video data (see Teichman, para. [0088]).

Regarding claim 4, the combination of Sugishita and Teichman teaches the surveillance system of Claim 1, wherein the controller is further configured to perform at least one of identifying an object in the first image or video data, identify an object absent from the first image or video data, determine a location type for the first image or video data, and determine a style of a room in the first image or video data (see Sugishita, fig. 3, 203, fig. 14, S06).

Regarding claim 5, the combination of Sugishita and Teichman teaches the surveillance system of Claim 1, wherein the server is configured to retrain the neural network based on the first image or video data at the second location (see Sugishita, fig. 1, 101, 102, fig. 2, recognition parameter calculation 121, 122, para. [0097]).

Regarding claim 6, the combination of Sugishita and Teichman teaches the surveillance system of Claim 1, wherein the server is configured to select the preconfigured neural network from a plurality of preconfigured neural networks based at least in part on the first image or video data at the second location (see Sugishita, fig. 13, para. [0162]).

Regarding claim 7. The surveillance system of Claim 1, wherein the controller is further configured to change at least one object to be detected by performing the inference operation on the second image or video data as compared an earlier inference operation performed by the controller on the first image or video data (see Teichman, para. [0084], specifying a particular object of interest).

Regarding claim 8, the combination of Sugishita and Teichman teaches the surveillance system of Claim 1, wherein the controller is further configured to:
receive third image or video data from the at least one image or video capture device (see Sugishita, fig. 6, para. [0124-126]); and
determine that a view of the at least one image or video capture device has changed by at least in part performing the inference operation on the third image or video data (see Sugishita, fig. 14, S01, para. [0167]).

Regarding claim 9, Sugishita teaches a surveillance system (see Sugishita, fig. 1, 2), comprising:
at least one image or video capture device (see Sugishita, fig. 3, camera 110); and
a controller configured (see Sugishita, fig. 3, controller 202, 207) to:
determine a change in environment for the at least one image or video capture device from a first environment to a second environment different from the first environment (see Sugishita, fig. 14, S01, para. [0167]);
receive first image or video data from the at least one image or video capture device at the second environment (see Sugishita, fig. 16, S20, para. [0177]; fig. 6, para. [0125]);
in response to the change in environment (see Sugishita, fig. 14, S01, para. [0167]), obtain a preconfigured neural network or weights for a neural network based at least in part on the received first image or video data at the second environment (see Sugishita, fig. 18, S35, para. [0188], set new recognition detector parameter);
receive second image or video data from the at least one image or video capture device at the second environment (see Sugishita, fig. 18, S36, [0192], fig. 3, imaging 201, detector 203); and
perform an inference operation on the second image or video data by processing the second image or video data using the obtained weights or the obtained preconfigured neural network (see Sugishita, fig. 14, S06, para. [0170]).
Sugishita is silent to teaching that wherein the first and second environments are the first and second locations.
 In the same field of endeavor, Teichman teaches a system wherein changing environment is changing location, wherein the first and second environments are the first and second locations (see Teichman, para. [0088], change camera location). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sugishita with the teaching of Teichman in order to allow users of the monitoring system to input commands and request efficiently and improve the monitoring system (see Teichman, para. [0002-3]). 

Regarding claim 10, the combination of Sugishita and Teichman teaches the surveillance system of Claim 9, further comprising a memory device; and wherein the controller is further configured to obtain the preconfigured neural network or the weights for the neural network from the memory device (see Sugishita, fig. 2, storage 130).

Regarding claim 11, the combination of Sugishita and Teichman teaches the surveillance system of Claim 9, wherein the controller is further configured to receive the preconfigured neural network or the weights for the neural network from a server (see Sugishita, fig. 1, server 101, 102, para. [0105]).

Regarding claim 12, the combination of Sugishita and Teichman teaches the surveillance system of Claim 9, wherein the controller is further configured to obtain the preconfigured neural network or the weights by at least in part: 
transmitting the first image or video data to a server (see Sugishita, fig. 16, S20); and
receiving the preconfigured neural network or the weights from the server based at least in part on the first image or video data transmitted to the server (see Sugishita, fig. 16, S24, fig. 18, S35).

Regarding claims 13-18, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 5, 6, 3, 4, 7, and 8, respectively. 

Regarding claim 19, Sugishita teaches a surveillance system, comprising:
at least one image or video capture device (see Sugishita, fig. 3, camera 110); and
means for:
determining a change in environment for the at least one image or video capture device from a first environment to a second environment different from the first environment (see Sugishita, fig. 14, S01, para. [0167]);
receiving first image or video data from the at least one image or video capture device at the second environment (see Sugishita, fig. 16, S20, para. [0177]; fig. 6, para. [0125]);
in response to the change in environment (see Sugishita, fig. 14, S01, para. [0167]), obtaining a preconfigured neural network or weights for a neural network based at least in part on the received first image or video data at the second environment (see Sugishita, fig. 18, S35, para. [0188], set new recognition detector parameter);
receiving second image or video data from the at least one image or video capture device at the second environment (see Sugishita, fig. 18, S36, [0192], fig. 3, imaging 201, detector 203); and
performing an inference operation on the second image or video data by processing the second image or video data using the obtained weights or the obtained preconfigured neural network (see Sugishita, fig. 14, S06, para. [0170]).
Sugishita is silent to teaching that wherein the first and second environments are the first and second locations.
 In the same field of endeavor, Teichman teaches a system wherein changing environment is changing location, wherein the first and second environments are the first and second locations (see Teichman, para. [0088], change camera location). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sugishita with the teaching of Teichman in order to allow users of the monitoring system to input commands and request efficiently and improve the monitoring system (see Teichman, para. [0002-3]). 

Regarding claim 20, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 3. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,232,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a broader scope of the same invention which was claimed by claims 1-20 of Patent ‘327.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 19 and 20 are presumed to invoke “means plus function” interpretation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hess (2020/0193643), Goldner (2016/0283798), Lee (2017/0264877), Cobb (2011/0043625), Cobb (2011/0043689), Hogg (2016/0042621), Li et al. (US. Pub. No. 2016/0092726), Brown et al. (US. 8,619,140 B2), Shrivastava (2017/0270674) teach monitoring systems with machine learning. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648